DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford (2017/0226970).
With respect to Claim 14, Ford teaches a silencer device (Figure 2, #202) used in an engine (4), comprising: a tube assembly (16/20) having: an inlet (inlet for pressure pulses emanating from valves #24) that is fluidly connected to an engine manifold (22); an outlet (outlet inlet for pressure pulses emanating from valves #24) that is fluidly connected to an air compressor (12a); and a first landing (defined by upstream end of 
With respect to Claim 17, Ford teaches wherein an internal diameter of the proximal end (upstream end connected with first landing - defined by upstream end of chamber #202 adjacent orifice #208, protruding/extending from tube assembly #16/20) of the first silencer (202) is substantially consistent with an internal diameter of the distal end (downstream end of #202 closed at #204 – [0065]) of the first silencer (202) that is closed, when having a cylindrical shape ([0063]).  
With respect to Claim 20, Ford teaches wherein a sound attenuation is performed by the first silencer (202) tuned based on a frequency of noise generated by the engine, a speed of sound, and a length of the first silencer ([0066]).  The Examiner notes that in addition to basing tuning on the engine and silencer length which are explicitly show by Ford, the speed of sound is an inherent factor when calculating and performing tuning of a resonator or any other sound attenuation/tuning device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (2017/0226970).
	With respect to Claim 15, Ford teaches wherein the first silencer (202) has an end transformation (204) terminating in the distal end (downstream end of #202 closed at #204 – [0065]) of the first silencer (202).  Ford fails to teach wherein the end transformation is shaped such that it gradually reduces a size of the end transformation in diameter until terminating in the distal end of the first silencer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the end transformation is shaped such that it gradually reduces a size of the end transformation in diameter until terminating in the distal end of the first silencer, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Ford.
With respect to Claim 16, Ford is relied upon for the reasons and disclosures set forth above.  Ford further teaches and end formation (204) as described above.  Ford fails to explicitly teach wherein an internal diameter of the distal end of the first silencer near the end transformation is smaller than the proximal end of the first silencer.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein the first silencer device is shaped such that an internal diameter of the distal end of the first silencer near the end transformation is smaller than the proximal end of the first silencer, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Ford.
With respect to Claim 18, Ford is relied upon for the reasons and disclosures set forth above.  Ford further teaches wherein a wall of the first silencer (202) has an inherent, but unspecified thickness.  Ford fails to explicitly teach US. 16617673.03CI-17-0127-02-US-Ewherein a thickness of a wall of the first silencer is between about 1mm and about 10mm.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein a thickness of a wall of the first silencer is between about 1mm and about 10mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to Claim 19, Ford is relied upon for the reasons and disclosures set forth above.  Ford further teaches wherein a wall of the first silencer (202) has an inherent, but unspecified thickness.  Ford fails to explicitly teach US. 16617673.03CI-17-0127-02-US-E wherein the thickness of the wall of the first silencer is greater than about 3mm, or has a first range between about 2mm and about 7mm or a second range between about 3mm and about 5mm.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein the thickness of the wall of the first silencer is greater than about 3mm, or has a first range between about 2mm and about 7mm or a second range between about 3mm and about 5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 4/29/21 have been fully considered but they are not persuasive. The Examiner considers Ford to teach all of the limitations as claimed by Applicant.
Regarding Applicant’s assertion that Ford does not teach “wherein a body of the first landing protrudes out from a body of the tube assembly” as defined in Claim 14 because “the upstream end of the chamber 202 (i.e. the first landing protruding body) is in line with the cold inlet duct 16 (i.e. downstream portion of the tube assembly) such that the upstream end of the chamber 202 (i.e. the first landing protruding body) extends as a continuous piece of the cold inlet duct 16  (i.e. downstream portion of the tube assembly),” the Examiner is not persuaded.  As discussed in the rejection above, the body of the tube assembly #20/16 terminates at orifice #208, and the body of the first landing begins at orifice #208 and includes an upstream end of chamber #202.  It is unclear why it would matter that the elements are in line with one another or if there is a non-zero angle of curvature at the connection point between the two elements.  The Cambridge Dictionary defines “protrude” as “to stick out from or through something” (<https://dictionary.cambridge.org/us/dictionary/english/protrude>), and there is no requirement in that definition for the protruding element to “protrude” at a non-straight line angle from whatever it is protruding from. The Examiner has identified the tube assembly body as including a body of the outer pipe defining tube assembly #20/16, terminating at orifice #208, while the first landing portion has been identified as a body of the outer pipe defining upstream end of chamber #202, adjacent and beginning at orifice #208, and the upstream end of tube/body #202 clearly protrudes or “sticks out from” the downstream end of tube/body #20/16, which terminates at orifice #208.  Therefore, the rejection is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837